DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 21-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/10/21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 13 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 12 and 36 recite the limitations "each of the plurality of bracket structures" and "the aramid yarn termination unit".  There is insufficient antecedent basis for these limitation in the claim.  These claims only have 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Jaksons et al (WO 2015/091865 A2) and Krietzman et al (US 6,489,565 B1).
Jaksons teaches a secured cable system comprising a cable fixation bracket (102/304, Figs. 5, 18) for anchoring a cable (40, 42) comprising:
a base portion (main body portions of each 102/304) extending between a first end (right in the figures) and a second end (left in the figures); and
four t-shaped cable fixation projections (324) extending orthogonally from the base portion (see Fig. 5, 18), each of the cable fixation projections (324) being configured to support a cable (40, 42), wherein each of the cable fixation projections (324) includes an extension portion (part of 324) and a head portion (316/318);
wherein each of the plurality of fixation projections (324) includes first and second rib projections (320) parallel to each other for increasing frictional resistance with the cable (40, 42) in a direction from the head portion (316/318) to the base portion (P7 L9-26); and
a plurality of cable ties (152, 222, 326), wherein each cable is secured to a cable fixation projection (324) by one of the plurality of cable ties wrapped about the extension portion (part of 324) of the cable fixation projection (324) (P7 L9-26).
Jaksons does not teach expressly wherein the extension portion tapers to have a decreased dimension in a direction from the base portion towards the head portion or wherein the distal end of the head portion of each of the plurality of fixation projections has a tapered or arcuate shape.
Krietzman teaches a plurality of t-shaped cable projections (40, Fig. 3) wherein the extension portion (40) tapers to have a decreased dimension in a direction from the base 
Jaksons and Krietzman are analogous art because they are from the same field of endeavor, optical cable management.
At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the extension portion of Jaksons to include the tapering of the extension and the head portion as taught by Krietzman.
The motivation for doing so would have been to provide structural integrity to the extension and head by using reinforced base portions.
Jaksons and Krietzman do not state that the cables include a jacket, aramid yarn and a sleeve (like a buffer tube) wherein each cable secures the yarn and the sleeve is at the cable tie/extension locations, but it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to using a cable with a jacket, buffer tubes (sleeves) and aramid yarn, since it has been held that “it is obvious to try - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success” is a rationale for arriving at a conclusion of obviousness.  In re KSR International Co. v. Teleflex Inc.  Optical cables with an exterior jacket, buffer tubes (sleeves) and aramid yarns for strength are standard in the optical cable art so this solution is predictable and Jaksons and Krietzman both accept optical cables so one of ordinary skill the art would expect a standard optical cable including a jacket and aramid yarn with buffer tubes secured to the extensions to succeed in the securing systems of each.
.

Allowable Subject Matter
Claims 8-13 and 31-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the 112 second paragraph rejections are overcome.
The following is a statement of reasons for the indication of allowable subject matter:
These claims would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the latter, either alone or in combination, does not disclose nor render obvious the claimed base and t-shaped cable fixation projections in combination with a bridge portion supporting a plurality of bracket structures for anchoring aramid yarn of the cable, the bridge portion 
in combination with the rest of the claimed limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following references teach different cable fixation extensions for optical cables:
US 8864086		US 2016/0134092	US 9213161		US 10436999

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RYAN A LEPISTO/Primary Examiner, Art Unit 2883